The opinion of the Court was delivered by
. Wardlaw, A. J.
The offences were committed before the establishment of the District Courts, but the prosecu*58tions have been commenced since. The cases of the State vs. Walker, the State vs. Quick, and the State vs. Garner, heretofore decided in this Court, show that the Superior Court is not ousted of jurisdiction in cases of misdemeanor, bastardy, &c, which arose before the District Court Act of September, 1866, (13 Stat. 388, § 6, see also, Act December, 1866, 13 Stat. 494, § 11,) but that of such cases as arose .after that Act of September, the District Court has exclusive jurisdiction. ' When did the cases now in hand arise ? The warrants were issued in 1867, and no prior proceedings had taken place. The cases then did not arise before 1867, for before that time there was no action, suit, proceeding, or accusation which could constitute a case.
There is no just objection to the establishment of a new ■tribunal for the trial of offences already committed.
The arguments of the District Judge, and the counsel on .the two sides, all submitted in writing to this Court are so full, that it is unnecessary to enter further into the questions of this case.
The motion is dismissed.
DüNKIN, C. J., and Ikglis, A. J., concurred.

Motion dismissed.